DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending in this application.
Claims 1 and 6 have been amended by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to independent claims 1 and 6  have been considered but are moot because the amendments to claims 1 and 6 necessitate new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 , 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lombrozo et al. (US 20130325241 A1) in view of Gauthier et al.  (US 20180050699 A1) in further view of Matsumura et al. (US 20170297567 A1).
Regarding Claim 1, Lombrozo teaches a vehicle control method for controlling an output of a drive source based on a color of an illuminated signal of a traffic light in a vehicle-advancing direction during travel in autonomous driving (Lombrozo, [0026] “The control system could be configured to control the vehicle in the autonomous mode based on the at least one inferred aspect of the environment of the vehicle”,  [0072] “…control system…could infer that the unobservable traffic signal is red…Based on the inference, the computer system…and propulsion system…could act to control the vehicle”), the vehicle control method comprising: when the color of the illuminated signal of the traffic light in the vehicle-advancing direction is unable to be acquired by an onboard camera (Lombrozo, [0074] “the sensor system…may not be able to directly sense the state of the traffic signal”, [0070] “The camera…could be mounted inside a front windshield of the vehicle…the camera…could capture images from a forward-looking view with respect to the vehicle”; Fig 1 shows the sensor system-104 includes an onboard camera-130, Examiner interprets “traffic signal” as reading on traffic light), the control method then estimates the color of the currently illuminated signal of the traffic light in the vehicle-advancing direction (Lombrozo, [0097] “inferences could be made based on the acceleration and/or deceleration (with or without brake lights) of other vehicles when approaching an intersection with an occluded traffic signal. Deceleration of the other vehicles may imply a `red` traffic signal, while acceleration may imply a `green` traffic signal”, , Examiner interprets “inferences could be made” as reading on estimating) based on oncoming vehicle information (Lombrozo, Fig 3c shows oncoming vehicle – 328, [0085] “car 328 turning right onto a south-bound roadway and truck 332 proceeding on a west-bound roadway. The sensor data related to actions of the car 328…could be used as an input to the inference system”) ; controlling the output of the drive source based on an estimation result (Lombrozo, [0085] “the inference system could infer that the state of the traffic signal”, [0108] “Based on the inference made by the inference system, a control instruction or a set of control instructions could be generated by the inference system and transmitted or otherwise communicated to the vehicle or another computer system operable to control part or all of the functions of the vehicle”, [0072] “Based on the inference, the computer system…and propulsion system …could act to control the vehicle”, Fig 1 shows the control system-106 includes the throttle-134,  [0046] “The throttle…could be configured to control, for instance, the operating speed of the engine/motor…and...in turn…control the speed of the vehicle”, Examiner interprets drive source as “output of the engine” as disclosed in Applicant’s specification as filed [0069]); and limiting the output of the drive source (Lombrozo, [0026] “The control system could be operable to control the vehicle to speed up, slow down”, [109] “Controlling the vehicle could represent the vehicle following the control instruction(s) in order to perform one or more of the vehicle accelerating, decelerating, 0047] The brake unit...could include any combination of mechanisms configured to decelerate the vehicle”), when the color of the illuminated signal of the traffic light in the vehicle-advancing direction is estimated to be red (Lombrozo, [0097] “inferences could be made…Deceleration of the other vehicles may imply a `red` traffic signal”) 

Lombrozo does not teach reducing a vehicle speed from a current first vehicle speed to a second vehicle speed at which fuel efficiency is superior to that at the first vehicle speed. However, Gauthier teaches these limitations.

Gauthier teaches reducing a vehicle speed from a current first vehicle speed to a second vehicle speed (Gauthier, [0048] “change in acceleration…such as a deceleration in moving from a first velocity to a second, lower, velocity”).”) at which fuel efficiency is superior to that at the first vehicle speed (Gauthier, [0089] “For deceleration, when the vehicle…reaches a predetermined speed, the clutch locks, adding to an effect of engine braking and reducing fuel consumption”, [0086] “The transmission lock-up control signal…relates to fuel economy, and affecting powertrain operation for vehicle deceleration…. enhancing fuel efficiency”).

It may have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Lombrozo to include reducing a vehicle speed from a current first vehicle speed to a second vehicle speed at which fuel efficiency is superior to that at the first vehicle speed as taught by Gauthier in order to enhance fuel efficiency by starting of the fuel cut being reduced by a second or more and the vehicle rate of speed when fuel cut is canceled being providing a resulting deceleration.

Lombrozo further does not teach to initiate deceleration of the vehicle at a first deceleration position, when the vehicle begins to decelerate, performing a constant-speed travel to maintain a target vehicle speed; and initiating further deceleration of the vehicle at a second deceleration position that is calculated based on a current vehicle speed and a preset target deceleration rate, and continuing to decelerate until the vehicle reaches a stopping point. However, Matsumura teaches these limitations.

Matsumura teaches to initiate deceleration of the vehicle at a first deceleration position (Matsumura, [0028] “decrease the vehicle speed of the vehicle toward a first vehicle speed…with a first deceleration…from a time point), when the vehicle begins to decelerate, performing a constant-speed travel to maintain a target vehicle speed (Matsumura, “[0029] maintain the vehicle speed of the vehicle at the first vehicle speed when the vehicle speed of the vehicle reaches the first vehicle speed“); and initiating further deceleration of the vehicle at a second deceleration position that is calculated based on a current vehicle speed and a preset target deceleration rate (Matsumura, “[0030] perform a stop position prediction process for predicting a stop position of the vehicle in a case where the vehicle is decelerated with a constant second deceleration (Dec2) from a state in which the vehicle speed is the first vehicle speed”), and continuing to decelerate until the vehicle reaches a stopping point (Matsumura, 0032] “decrease the vehicle speed of the vehicle with the constant second deceleration to stop the vehicle”).”)

It may have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Lombrozo to include to initiate deceleration of the vehicle at a first deceleration position, when the vehicle begins to decelerate, performing a constant-speed travel to maintain a target vehicle speed; and initiating further deceleration of the vehicle at a second deceleration position that is calculated based on a current vehicle speed and a preset target deceleration rate, and continuing to decelerate until the vehicle reaches a stopping point as taught by Matsumura in order to perform a driving support for automatically decelerating a vehicle to a target speed before the vehicle reaches a target position to stop vehicle.

Regarding Claim 2, Lombrozo teaches the vehicle control method according to claim 1 (Lombrozo, [0026] “The control system could be configured to control the vehicle in the autonomous mode”), wherein the oncoming vehicle information includes at least one of a vehicle speed, an acceleration rate, a vehicle-to-vehicle distance, and a number of vehicles traveling in an oncoming lane (Lombrozo, [0097] “inferences could be made based on the acceleration…of other vehicles when approaching an intersection with an occluded traffic signal”).

Regarding Claim 4, Lombrozo teaches the vehicle control method according to claim 1 (Lombroso, [0026] “The control system could be configured to control the vehicle in the autonomous mode”), wherein the output of the drive source is not limited upon estimating that the color of the illuminated signal of the traffic light in the vehicle-advancing direction is not red (Lombrozo, [0126] “controlling the vehicle in the autonomous mode based on the inferred state of the controlling traffic signal…if the inferred state of the controlling traffic signal is green or `go`, the vehicle could be controlled to `go through intersection` or `proceed with caution”, [0097] “Deceleration of the other vehicles may imply a `red` traffic signal, while acceleration may imply a `green` traffic signal”). 

Regarding Claim 6, Lombroso teaches a vehicle control device comprising (Lombroso, [0026] “The control system could be configured to control the vehicle in the autonomous mode”): an onboard camera that photographs an area ahead of a vehicle (Lombrozo, [0070] “The camera...could be mounted inside a front windshield of the vehicle...could capture images from a forward-looking view with respect to the vehicle”); and a controller that controls an output of a drive source based on a color of an illuminated signal of a traffic light in a vehicle-advancing direction during travel in autonomous driving (Lombroso, [0026] “The control system could be configured to control the vehicle in the autonomous mode based on the at least one inferred aspect of the environment of the vehicle”,  [0072] “…control system…could infer that the unobservable traffic signal is red…Based on the inference, the computer system…and propulsion system…could act to control the vehicle”), wherein the controller estimates the color of the currently illuminated signal of the traffic light in the vehicle-advancing direction based on oncoming vehicle information (Lombrozo, [0097] “inferences could be made based on the acceleration and/or deceleration...of other vehicles when approaching an intersection with an occluded traffic signal. Deceleration of the other vehicles may imply a `red` traffic signal, while acceleration may imply a `green` traffic signal”, Examiner interprets “inferences could be made” as reading on estimating) and controls the output of the drive source based on an estimation result (Lombrozo, [0085] “the inference system could infer that the state of the traffic signal”, [0108] “Based on the inference made by the inference system, a control instruction or a set of control instructions could be generated by the inference system and transmitted or otherwise communicated to the vehicle or another computer system operable to control part or all of the functions of the vehicle”, [0072] “Based on the inference, the computer system…and propulsion system …could act to control the vehicle”, Fig 1 shows the control system-106 includes the throttle-134,  [0046] “The throttle…could be configured to control, for instance, the operating speed of the engine/motor…and...in turn…control the speed of the vehicle”, Examiner interprets drive source as “output of the engine” as disclosed in Applicant’s specification as filed [0069]) after determining that the color of the illuminated signal of the traffic light in the vehicle-advancing direction is unable to be acquired by the onboard camera (Lombrozo, [0074] “the sensor system…may not be able to directly sense the state of the traffic signal”, [0070] “The camera…could be mounted inside a front windshield of the vehicle…the camera…could capture images from a forward-looking view with respect to the vehicle”; Fig 1 shows the sensor system-104 includes an onboard camera-130, Examiner interprets “traffic signal” as reading on traffic light), and the controller limits the output of the drive source  (Lombrozo, [0026] “The control system could be operable to control the vehicle to speed up, slow down”, [109] “Controlling the vehicle could represent the vehicle following the control instruction(s) in order to perform one or more of the vehicle accelerating, decelerating, 0047] The brake unit...could include any combination of mechanisms configured to decelerate the vehicle”)and when the color of the illuminated signal of the traffic light in the vehicle-advancing direction is estimated to be red (Lombrozo, [0097] “inferences could be made…Deceleration of the other vehicles may imply a `red` traffic signal”).

Lombrozo does not teach reduces a vehicle speed from a current first vehicle speed to a second vehicle speed at which fuel efficiency is superior to that at the first vehicle speed. However, Gauthier teaches these limitations.

Gauthier teaches reduces a vehicle speed from a current first vehicle speed to a second vehicle speed (Gauthier, [0048] “change in acceleration…such as a deceleration in moving from a first velocity to a second, lower, velocity”).”) at which fuel efficiency is superior to that at the first vehicle speed (Gauthier, [0089] “For deceleration, when the vehicle…reaches a predetermined speed, the clutch locks, adding to an effect of engine braking and reducing fuel consumption”, [0086] “The transmission lock-up control signal…relates to fuel economy, and affecting powertrain operation for vehicle deceleration…. enhancing fuel efficiency”).

It may have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Lombrozo to include reducing a vehicle speed from a current first vehicle speed to a second vehicle speed at which fuel efficiency is superior to that at the first vehicle speed as taught by Gauthier in order to control the “overall power consumption”, and affect powertrain operation to either provide and/or retain power otherwise provided to…other vehicle components”  (Gauthier, [0071]).

Lombrozo further does not teach to initiate deceleration of the vehicle at a first deceleration position, when the vehicle begins to decelerate, performing a constant-speed travel to maintain a target vehicle speed; and initiating further deceleration of the vehicle at a second deceleration position that is calculated based on a current vehicle speed and a preset target deceleration rate, and continuing to decelerate until the vehicle reaches a stopping point. However, Matsumura teaches these limitations.

Matsumura teaches to initiate deceleration of the vehicle at a first deceleration position (Matsumura, [0028] “decrease the vehicle speed of the vehicle toward a first vehicle speed…with a first deceleration…from a time point), when the vehicle begins to decelerate, performing a constant-speed travel to maintain a target vehicle speed (Matsumura, “[0029] maintain the vehicle speed of the vehicle at the first vehicle speed when the vehicle speed of the vehicle reaches the first vehicle speed“); and initiating further deceleration of the vehicle at a second deceleration position that is calculated based on a current vehicle speed and a preset target deceleration rate (Matsumura, “[0030] perform a stop position prediction process for predicting a stop position of the vehicle in a case where the vehicle is decelerated with a constant second deceleration (Dec2) from a state in which the vehicle speed is the first vehicle speed”), and continuing to decelerate until the vehicle reaches a stopping point (Matsumura, 0032] “decrease the vehicle speed of the vehicle with the constant second deceleration to stop the vehicle”).”)

It may have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Lombrozo to include to initiate deceleration of the vehicle at a first deceleration position, when the vehicle begins to decelerate, performing a constant-speed travel to maintain a target vehicle speed; and initiating further deceleration of the vehicle at a second deceleration position that is calculated based on a current vehicle speed and a preset target deceleration rate, and continuing to decelerate until the vehicle reaches a stopping point as taught by Matsumura in order to perform a driving support for automatically decelerating a vehicle to a target speed before the vehicle reaches a target position to stop vehicle.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lombrozo et al. (US 20130325241 A1) in view Gauthier et al.  (US 20180050699 A1) in further view of Matsumura et al. (US 20170297567 A1), Iagnemma et al. (US 20170356747 A1), Park et al. (US 20150371097 A1) and Tonokawa et al. (US 20090309972 A1).

Regarding Claim 3, Lombrozo teaches the vehicle control method according to claim 1 (Lombroso, [0026] “The control system could be configured to control the vehicle in the autonomous mode”), wherein circumstances in which the color of the illuminated signal of the traffic light in the vehicle-advancing direction is unable to be acquired by the onboard camera (Lombrozo, [0074] “the sensor system…may not be able to directly sense the state of the traffic signal”, [0070] “The camera…could be mounted inside a front windshield of the vehicle…the camera…could capture images from a forward-looking view with respect to the vehicle”; Fig 1 shows the sensor system-104 includes an onboard camera-130, Examiner interprets “traffic signal” as reading on traffic light) include circumstances in which a large vehicle is traveling in front (Lombrozo, [0074] “The large truck…could be obscuring a traffic signal…such that the sensor system…may not be able to directly sense the state of the traffic signal”).

Lombrozo does not teach circumstances in which there is a curve in a road that is unable to be seen past the curve and circumstances in which the traffic light is beyond a crest of a hill during uphill travel.  However, Iagnemma teaches these limitations.

Iagnemma teaches circumstances in which there is a curve in a road that is unable to be seen past the curve (Iagnemma, [0063] “curvature…of road features…road…make it impossible for the vehicle sensor system…to “see around the corner,” (i.e., detect the presence of traffic in the surrounding environment due to the limited horizontal field of view of the sensors”) and circumstances in which the traffic light is beyond a crest of a hill during uphill travel (Iagnemma, [0063] “slope of road features….road segments that are steeply pitched and therefore make it impossible for the vehicle sensor system to “see over the hill”), [0066] “traffic signs or signals that are partially occluded…cannot be reliably detected by the vehicle perception process(es)”).  
It may have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Lombrozo to include circumstances in which circumstances in which there is a curve in a road that is unable to be seen past the curve and circumstances in which the traffic light is beyond a crest of a hill during uphill travel as taught in Iagnemma in order to determine “that certain road segments or junctions is unable to be navigated by the autonomous vehicle at a specified level of safety or robustness” (Iagnemma, [0066]).


Lombrozo also does not teach circumstances in which the onboard camera photographs in backlit conditions. However, Park teaches this limitation (Park, [0047] “backlight is incident into a camera of an image recognition apparatus”).
It may have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Lombrozo to include circumstances in which the onboard camera photographs in backlit conditions as taught by Park in order for the “the image processing unit” to reduce “the exposure time of the camera lens and the gain of the image according to the auto-exposure control function” to improve image recognition (Park, [0062]).

Lombrozo further does not teach and circumstances in which the color of the illuminated signal of the traffic light Page 4 of 7Serial No.: New - PCT/JP2017/043586 Nat'l PhaseFiled: Herewith is unable to be evaluated from an image captured by the onboard camera.  However, Tonokawa teaches this limitation (Tonokawa, [0099] “images of the LED traffic light are captured by the typical CCD camera, there can occur cases in which the colors of the traffic light is unrecognizable in the captured images”).
It may have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Lombrozo to include circumstances in which the color of the illuminated signal of the traffic light Page 4 of 7Serial No.: New - PCT/JP2017/043586 Nat'l PhaseFiled: Herewithis unable to be evaluated from an image captured by the onboard camera as taught by Tonokawa in order to “appropriately adjust the capturing range of camera” (Tonokawa, [0101] so that “the images are captured when the traffic light is the brightest” (Tonokawa, [0101]) to improve image recognition.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lombrozo et al. (US 20130325241 A1) in view of Gauthier et al.  (US 20180050699 A1)  in further view of Matsumura et al. (US 20170297567 A1) and Jang et al.  (US 20180336424 A1).
Regarding Claim 5, Lombrozo teaches the vehicle control method according to claim 4 (Lombroso, [0026] “The control system could be configured to control the vehicle in the autonomous mode”), wherein even upon estimating the color of the illuminated signal of the traffic light in the vehicle-advancing direction is not red (Lombrozo, [0126] controlling the vehicle in the autonomous mode based on the inferred state of the controlling traffic signal. In an example embodiment, if the inferred state of the controlling traffic signal is green or `go`, the vehicle could be controlled to `go through intersection` or `proceed with caution`, [0097] Deceleration of the other vehicles may imply a `red` traffic signal, while acceleration may imply a `green` traffic signal”).  Lombrozo does not teach the output of the drive source is limited when the color has just been red.  However, Jang teaches this limitation (Jang, 0145] “when the type of the event is a change in a traffic signal from red to green …the electronic device…may gradually operate an accelerator”).

It may have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Lombrozo to include the output of the drive source is limited when the color has just been red as taught by Jang in order to control the acceleration of the vehicle to avoid an “accident…to assure a safe distance with respect to a vehicle ahead and/or a vehicle at the back” (Jang [0069]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kushi et al. (US 20110095909 A1) discloses the oncoming vehicle information includes at least one of a vehicle-to-vehicle distance (Kushi, [0025] “The oncoming vehicle information also includes information relating to the oncoming vehicle, such as vehicle type for every oncoming vehicle, traveling speed and inter-vehicular distance between the oncoming vehicle and a lead vehicle”).
Hiramatsu et al. (US 20200026284 A1) discloses the oncoming vehicle information includes at least one of a vehicle speed (Hiramatsu,  [0037] “The intersection situation detector 21 measures the speeds of other vehicles traveling in the oncoming lane”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662